Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-21-00161-CV

                              IN THE INTEREST OF J.G.I.G.

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-01378
                     Honorable Charles E. Montemayor, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal.

       SIGNED September 15, 2021.


                                               _____________________________
                                               Rebeca C. Martinez, Chief Justice